Citation Nr: 0517569	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-02 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a fracture of the right clavicle with 
subluxation and deformity of the sternoclavicular joint, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial disability rating greater than 
20 percent for degenerative disc disease of the cervical 
spine with a bulging disc.

3.  Entitlement to an initial disability rating greater than 
10 percent for right upper extremity radiculopathy with 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1951 
to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in that decision, the RO 
denied the issue of entitlement to a disability rating 
greater than 20 percent for the service-connected residuals 
of a fracture of the right clavicle with subluxation and 
deformity of the sternoclavicular joint.  

Following receipt of notification of that previous decision, 
the veteran perfected a timely appeal with respect to the 
denial of his increased rating claim.  

The veteran and his son testified before the undersigned at a 
Board hearing in Washington, D.C. in May 2004.  A transcript 
of that hearing is associated with the claims folder. 

In September 2004, the Board remanded this issue to the RO 
for further evidentiary development.  After completion of the 
requested actions and a continued denial of the increased 
rating claim, the RO, in March 2005, returned the veteran's 
case to the Board for final appellate review.  

The appeal with respect to the issues of increased initial 
disability ratings for degenerative disc disease of the 
cervical spine and right upper extremity radiculopathy are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will contact the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal decision has been 
obtained.  

2.  The service-connected residuals of a fracture of the 
right clavicle with subluxation and deformity of the 
sternoclavicular joint is manifested by complaints of pain 
and limitation of motion as well as by objective evaluation 
(including radiographic) findings of 2 large-in-diameter 
metallic suture anchors in the greater tuberosity, an 
exuberant distal clavicle resection with broken wires over 
the clavicle (at approximately 5 centimeters medial to the 
truncated end of the clavicle), a concentrically reduced 
glenohumeral joint, acromioclavicular joint instability, 
subluxation, and deformity of the sternoclavicular joint.  

3.  Neither limitation of motion of the right arm to midway 
between the veteran's side and his shoulder level, nor 
favorable ankylosis with abduction to 60 degrees and the 
ability to reach the mouth and the head, has been shown.   


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected residuals of a fracture of the 
right clavicle with subluxation and deformity of the 
sternoclavicular joint have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200, 5201, & 5203 (2004).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim (inapplicable here), 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

By letters dated in October 2003 and October 2004 in the 
present case, the RO informed the veteran of the type of 
evidence needed to support his increased rating claim.  Also, 
the RO notified the veteran that it would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that VA could request the relevant records.  Further, the RO 
informed the veteran of the efforts already made to obtain 
relevant evidence in support of his claim.  In addition, the 
RO notified the veteran of his opportunity to submit 
"additional information and evidence."  

Additionally, the April 2002 rating decision, the statement 
of the case (SOC) issued in December 2003, and the 
supplemental statement of the case (SSOC) furnished in 
January 2005 notified the veteran of the relevant criteria 
and evidence necessary to substantiate his increased rating 
claim.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the veteran of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that, in Pelegrini II, the United States 
Court of Appeals (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this regard, the Board notes that, in the present case, the 
veteran filed his increased rating claim in April 2001, and 
the RO initially adjudicated the issue in April 2002.  
However, the claimant had the right to, and in fact did 
receive, the VCAA content complying notice as well as proper 
subsequent VA process.  Consequently, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notices provided to the veteran in October 2003 
and October 2004 in the current appeal were not given prior 
to the first adjudication of the issue on appeal, the content 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, 
after these notices were provided, the case was readjudicated 
and an additional SSOC was provided to the veteran in January 
2005.  

In addition, during the current appeal, the veteran was 
accorded two pertinent VA examinations.  In this regard, the 
Board notes that, in January 2005 and March 2005 statements, 
the veteran asserted that the most recent VA examination of 
his right shoulder, which was completed in November 2004, was 
inadequate.  The Board has considered this contention.  
However, the Board has also reviewed the report of the 
November 2004 VA examination.  Importantly, the Board finds 
that the evaluation performed at that time was complete and 
thorough.  Specifically, in the report of this examination, 
the examiner noted that he had reviewed the veteran's claims 
folder (including the Board's remand).  In addition, the 
examiner noted the information that he obtained from his 
interview with the veteran as well as the objective findings 
shown on examination.  As such, the Board concludes that a 
remand to accord the veteran another VA examination of his 
service-connected right shoulder disability is not necessary.  

Further, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  All relevant evidence adequately identified 
by the veteran has been obtained and associated with his 
claims folder.  Accordingly, the Board also finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the veteran's increased rating claim.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(2004).  In this regard, the Board notes that, by a January 
1954 rating action, the RO granted service connection for 
residuals of a fracture of the right clavicle and assigned a 
noncompensable evaluation to this disability, effective from 
September 1952.  By a subsequent rating action dated in April 
1954, the RO redefined the veteran's service-connected right 
shoulder disability as residuals of a fracture of the right 
clavicle with subluxation of the sternoclavicular joint and 
deformity and awarded a 20 percent evaluation for this 
disability, effective from October 1953.  This 
service-connected disability remains evaluated as 20 percent 
disabling.  

However, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

Competent medical evidence of record (including, in 
particular, the report of the VA orthopedic examination 
conducted in March 1954) indicates that the veteran is 
right-hand dominant.  His right shoulder is, therefore, 
considered to be a major extremity.  

According to an applicable diagnostic code, evidence of 
nonunion of the major clavicle or scapula with loose movement 
warrants the assignment of a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2004).  Evidence of 
dislocation of the major clavicle or scapula will also result 
in the assignment of a 20 percent disability evaluation. Id.  
A higher rating is not allowable under this diagnostic code.  

Further, evidence of limitation of motion of the major arm at 
the shoulder level warrants the assignment of a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  The next higher evaluation of 30 percent requires 
evidence of limitation of motion of the major arm midway 
between the side and the shoulder level. Id.  A 40 percent 
disability rating necessitates evidence of limitation of 
motion of the major arm to 25 degrees from the side. Id.  

Additionally, Diagnostic Code 5200 rates impairment resulting 
from ankylosis of the scapulohumeral articulation, in which 
the scapula and humerus move as one piece.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2004).  Pursuant to this Code, 
evidence of favorable ankylosis of major joint with abduction 
to 60 degrees and the ability to reach the mouth and the head 
warrants the assignment of 30 percent.  The next higher 
evaluation of 40 percent requires evidence of intermediate 
(between favorable and unfavorable) ankylosis of the major 
joint. Id.  The highest rating allowable under this Code, 
50 percent, necessitates evidence of unfavorable ankylosis of 
the major joint with abduction limited to 25 degrees from the 
side. Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's 
service-connected right shoulder disability includes 
consideration of any resulting joint pathology.  Any such 
joint symptomatology may include limitation of motion of the 
applicable joint.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Application of the precepts enunciated in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) requires that problems such 
as pain on use be specifically considered when evaluating the 
veteran's disability.  Specifically, when a Diagnostic Code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups." 
Id. at 206.   See also 38 C.F.R. § 4.59.  

In the present case, the veteran has consistently asserted 
that the symptoms associated with his service-connected right 
shoulder disability, including pain in particular and 
limitation of motion, have increased in severity.  See, e.g., 
May 2004 hearing transcript (T.) at 7, 9, 15-16, 29-31.  
These lay statements concerning the veteran's 
service-connected right shoulder pathology are deemed to be 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, such descriptions of this 
disability must be considered in conjunction with the 
clinical evidence of record and the pertinent rating 
criteria.  

In this regard, the Board acknowledges that X-rays recently 
taken of the veteran's right shoulder showed 2 
large-in-diameter metallic suture anchors in the greater 
tuberosity, an exuberant distal clavicle resection with 
broken wires over the clavicle (at approximately 
5 centimeters medial to the truncated end of the clavicle), 
and a concentrically reduced glenohumeral joint.  Further, 
recent physical examinations of the veteran's right shoulder 
disability have demonstrated acromioclavicular joint 
instability, subluxation, and deformity of the 
sternoclavicular joint.  Importantly, however, the examiner 
who conducted the recent VA examination of the veteran's 
service-connected right shoulder disability in November 2004 
expressed his opinion that this disorder is only moderate.  
Further, the recent examinations of the veteran's right 
shoulder disability have also reflected only slight 
limitation of motion with pain, full strength of elevation, 
no significant tenderness, and no striking atrophy.  

Significantly, only slight limitation of motion of the 
veteran's right arm has been shown.  Without evidence of 
limitation of motion of this extremity to midway between the 
veteran's side and his shoulder level, the next higher rating 
of 30 percent cannot be awarded based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201 & Plate I 
(2004).  

Moreover, evidence of favorable ankylosis of the major joint 
with abduction to 60 degrees and the ability to reach the 
mouth and the head has not been shown.  Thus, the next higher 
evaluation of 30 percent, based upon evidence of ankylosis, 
or scapulohumeral articulation, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2004).  

Additionally, the Board acknowledges the veteran's complaints 
of pain in, and limitation of motion of, his right shoulder 
as well as his assertions that he experiences flare-ups of 
his right shoulder pain when he lifts heavy objects.  In this 
regard, the Board notes that recent private and VA 
examinations of the veteran's right shoulder have 
demonstrated slight limitation of motion of this joint with 
complaints of pain.  See 38 C.F.R. § 4.71a, Plate I (2004).  

Significantly, however, this recent VA examination 
specifically determined that the veteran had no significant 
tenderness in his right shoulder or striking muscle atrophy 
of his right shoulder area.  Furthermore, at the conclusion 
of the evaluation, the examiner expressed his opinion that 
the veteran had "no additional range of motion lost due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use."  As such, the Board concludes that the 
currently assigned 20 percent rating for the 
service-connected residuals of a fracture of the right 
clavicle with subluxation and deformity of the 
sternoclavicular joint adequately portray any functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of his right shoulder.  See DeLuca, 8 Vet. 
App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5214.  

Moreover, the Board has considered the veteran's repeated 
assertions that he experiences burning sensation in his right 
arm, radiation of this burning sensation down his right arm 
to his wrist and hands, decreased sensation in his right arm, 
numbness in the fingers of his right hand, as well as 
weakness in his right hand grip.  Multiple evaluations have 
provided findings of advanced cervical spondylosis with 
post-operative surgical changes, canal stenosis at the C4 
level with cord compression and abnormal cord signal which is 
most consistent with myelomalacia, moderate degenerative 
osteoarthritic changes throughout the cervical region, and 
severe degenerative cervical spondylosis with discogenic 
disease and bilateral root encroachment.  

Significantly, the examiner who conducted the November 2004 
VA examination and who, at that time, had the opportunity to 
review the claims folder, interview the veteran, and conduct 
a physical evaluation, specifically concluded that the 
"veteran's right arm radiation or radiculopathy is not 
likely to be related to the above [service-connected right 
clavicle disability]."  Instead, the examiner determined 
that the veteran's right arm neurological symptoms are 
"likely to be related to the cervical spine condition as 
some of the testing and the previous evaluation has shown."  
In this regard, the Board further notes that service 
connection has been granted for the following disabilities of 
the veteran's cervical spine: degenerative disc disease of 
the cervical spine with a bulging disc 
(20 percent) and right upper extremity radiculopathy with 
peripheral neuropathy 
(10 percent).  

As such, the Board finds that the veteran's neurological 
complaints regarding his right arm are considered in the 
evaluation of his service-connected cervical spine 
disabilities and may not, therefore, be considered in the 
rating of his service-connected right shoulder disability.  
See 38 C.F.R. § 4.14 (2004) (which stipulates that the 
concept of pyramiding requires the avoidance of the rating of 
the same manifestations of a service-connected disorder under 
different diagnostic codes).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards. Id.  The facts of 
this case do not show that the service-connected residuals of 
a fracture of the right clavicle with subluxation and 
deformity of the sternoclavicular joint have resulted in 
marked interference with the veteran's employment or requires 
frequent periods of hospitalization.  

The language of 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the service-connected residuals of a 
fracture of the right clavicle with subluxation and deformity 
of the sternoclavicular joint have resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A disability rating greater than 20 percent for the 
service-connected residuals of a fracture of the right 
clavicle with subluxation and deformity of the 
sternoclavicular joint is denied.  


REMAND

By a September 2004 decision, the Board determined that new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for degenerative disc 
disease of the cervical spine with bulging disc and right 
upper extremity radiculopathy had been received.  
Consequently, the Board granted the veteran's petition to 
reopen this previously denied claim.  Additionally, the Board 
granted service connection for the de novo issue of 
entitlement to service connection for degenerative disc 
disease of the cervical spine with bulging disc and right 
upper extremity radiculopathy.  

By a January 2005 rating action, the RO, via the Appeals 
Management Center (AMC), effectuated the Board's decision.  
In particular, the AMC granted service connection for 
degenerative disc disease of the cervical spine with bulging 
disc and for right upper extremity radiculopathy.  In 
addition, the AMC awarded compensable evaluations of 
10 percent for each of these disabilities, effective from 
April 2001.  Approximately two weeks later in January 2005, 
the AMC notified the veteran of that decision.  

In February 2005, the veteran submitted a statement in which 
he expressed disagreement with the ratings assigned to his 
service-connected cervical spine disabilities.  Also in 
February 2005, the veteran underwent a VA examination of his 
cervical spine.  Thereafter, by a rating action dated later 
in February 2005, the AMC awarded an increased evaluation of 
20 percent, effective from April 2001, for the 
service-connected degenerative disc disease of the cervical 
spine with a bulging disc.  In addition, the AMC redefined 
the veteran's service-connected right upper extremity 
radiculopathy disability as right upper extremity 
radiculopathy with peripheral neuropathy but confirmed the 
10 percent evaluation assigned to this disorder.  
Approximately one month later in March 2005, the AMC notified 
the veteran of the determination.  

In a statement dated two weeks later in March 2005, the 
veteran expressed his continued disagreement with the ratings 
assigned to his service-connected cervical spine 
disabilities.  Included with this statement are copies of 
records of medical treatment that the veteran has received 
for these disorders.  A review of the claims folder indicates 
that a statement of the case (SOC) regarding these increased 
rating issues has not been furnished.  As such, a remand is 
required to accord the RO an opportunity to furnish the 
veteran and his representative an SOC concerning these 
claims.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

The RO should furnish the veteran an SOC 
regarding the issues of entitlement to an 
initial disability rating greater than 
20 percent for the service-connected 
degenerative disc disease of the cervical 
spine with a bulging disc and entitlement 
to an initial disability rating greater 
than 10 percent for the service-connected 
right upper extremity radiculopathy with 
peripheral neuropathy.  The RO should 
also inform the veteran of the 
requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2004).  If 
and only if the veteran perfects his 
appeal by timely submitting a substantive 
appeal, should these issues be returned 
to the Board for further appellate 
review.  

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                     
______________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


